Citation Nr: 0732965	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 1968 
and also from April 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he cannot maintain gainful 
employment due to his service-connected disabilities.  As his 
representative points out, during the course of this appeal 
the veteran's combined disability evaluation has increased 
from 50 percent to 80 percent.  More importantly, since the 
last VA examination for the purpose of determining 
employability, the veteran has been awarded service-
connection for two different disabilities, and has been 
awarded a higher evaluation for an already service-connected 
disability.  This suggests that the veteran's condition has 
worsened since the last relevant examination, and that there 
are now more disabilities to consider in an employability 
determination.  

A VA opinion was sought as to whether the veteran's service-
connected disabilities alone rendered him unemployable.  In 
August 2004 a VA examiner opined that the veteran could 
handle sedentary employment only.  However, at that time, 
service connection was only in effect for traumatic 
arthritis, right knee, with chondromalacia and right total 
knee replacement due to arthritis; instability, right knee 
associated with the previously listed right knee disability; 
and for scar, left inguinal region, residuals, node incision.  
Since that examination, the veteran was awarded service 
connection for degenerative arthritis of the left knee and 
degenerative arthritis of the right hip, both evaluated as 
10 percent disabling.  Additionally, the veteran's disability 
evaluation for right total knee replacement due to arthritis 
was raised from 30 percent to 60 percent.  Given these 
changes in circumstances, a new VA examination is necessary 
to determine if the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.

The Board notes that the veteran reports that he is a high 
school graduate who completed a post-high school associate's 
degree related to drug and alcohol abuse counseling.  
Additionally, the claims file shows he has engaged in various 
types of work for various amounts of time throughout his 
lifetime.  It appears that his most recent employment has 
been as a bus driver, and as a part-time monitor at a 
homeless shelter.  The veteran reports that he stopped 
working as a bus driver because of knee and back pain.  
According to an October 2004 letter from the senior 
residential supervisor of the homeless shelter where the 
veteran worked, the veteran had extreme physical limitation 
and struggled to complete minor tasks, such as filing or 
serving meals.  Any decision or opinion regarding 
employability should not take into account non-service-
connected conditions and advancing age.  

On a different matter, a private treatment report from 
September 2000 indicated that the veteran had previously been 
receiving Social Security Administration (SSA) disability 
benefits, but was not at the time of that medical note.  A 
more current VA treatment note, from March 2005, states that 
the veteran is again receiving SSA disability benefits.  
Records associated with the more current SSA disability 
benefits application, including medical records and other 
evidence supporting the application, could be relevant here, 
but are not in the claims folder.  See Haynes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight).  The U.S. Court of Appeals for Veterans Claims has 
specifically stated that VA's duty to assist a veteran in 
claim development includes an obligation to obtain relevant 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-18 
(1992).  Accordingly, attempts should be made to obtain from 
the SSA disability determinations that are currently in 
effect for the veteran, and all underlying records associated 
with those determinations.  

Finally, the Board notes that the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102- 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006)) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  A review of the veteran's claims file reveals 
that he has not been given proper notification for his 
current claim as required by the VCAA, its implementing 
regulations, and pertinent case law.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim of entitlement 
to TDIU, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  The veteran and 
his representative should be given 
sufficient time for response.

2.  The AMC/RO should obtain from the SSA 
any disability determinations that are 
currently in effect for the veteran, and 
all underlying records associated with 
those determinations.  All 
records/responses received should be 
associated with the claims file.

3.  The veteran should be afforded a VA 
examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of the service-
connected disabilities on the veteran's 
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficiently severe, by themselves, to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.

4.  After completion of the above, the 
AMC/RO should review the record and 
readjudicate the veteran's claim for TDIU 
in light of any additional evidence added 
to the record assembled for appellate 
review.  If any benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

